 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   KATHERINE T. LYDON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          2:19-CR-006 KJM

12                                Plaintiff,
                                                        ORDER GRANTING GOVERNMENT’S
13                         v.                           UNOPPOSED MOTION TO COMPEL
14   JOSE ELFEGO GUTIERREZ-GOMEZ,                       FINGERPRINTS

15
                                 Defendant.
16

17          IT IS HEREBY ORDERD THAT the defendant, Jose Elfego Gutierrez-Gomez, shall provide

18 fingerprints to the fingerprint analyst designated by the government for purposes of fingerprint

19 comparison.

20 DATED: July 26, 2019.

21

22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


      [PROPOSED] ORDER GRANTING GOVERNMENT’S
      UNOPPOSED MOTION TO COMPEL FINGERPRINTS
